UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4369


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

ALEJANDRO REYES OLAYO, a/k/a Alejandro Reyes-Olayo, a/k/a
Alejandro Reyes, a/k/a Miguel Sanchez-Reyes, a/k/a Miguel
Reyes Oyalo, a/k/a Jesus Reyes, a/k/a Jesus Reyes Jesus
Ramires,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cr-00005-LMB-1)


Argued:   January 26, 2012                 Decided:   March 6, 2012


Before TRAXLER, Chief Judge, and MOTZ and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Frances H. Pratt, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Alexandria, Virginia, for Appellant.   Marla Brooke Tusk, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.    ON BRIEF: Michael S. Nachmanoff, Federal Public
Defender, Aamra S. Ahmad, Assistant Federal Public Defender,
Alexandria, Virginia, for Appellant.    Neil H. MacBride, United
States Attorney, Patrick J. Finnerty, Special Assistant United
States   Attorney,  OFFICE   OF  THE  UNITED   STATES  ATTORNEY,
Alexandria, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Alejandro Reyes Olayo, a Mexican native and citizen who was

convicted of illegal entry into the United States, see 8 U.S.C.

§ 1326(a),       appeals    his     15-month       imprisonment           sentence.         We

affirm.

      In an earlier prosecution, Reyes Olayo was also convicted

of    illegal     entry     in     violation       of        § 1326(a).           For     that

conviction,       United    States       District       Judge       T.S.     Ellis,       III,

sentenced Reyes Olayo to three months of imprisonment, to be

followed    by    one    year     of   supervised       release,         with    a   special

condition of the supervised release being that he not return to

the United States.           After he completed his imprisonment term,

the   government        removed    Reyes    Olayo       to    Mexico.           However,    he

quickly    reentered       the    United    States,      and       federal      authorities

later     took    him    into     custody       following       his      release     from    a

Virginia jail, where he had been incarcerated on state charges.

Eventually, Judge Ellis found Reyes Olayo to be in violation of

his   supervised        release    and     sentenced         him    to     11    months     of

imprisonment.

      As a result of his reentry into the country, the government

charged Reyes Olayo with a new violation of § 1326(a).                                    This

case, which is the one now before us, was assigned to United

States District Judge Leonie M. Brinkema, and Reyes Olayo pled

guilty to the charge.             In the presentence report (“PSR”), the

                                            3
probation officer calculated the advisory sentencing range to be

15-21 months.         The probation officer also noted, among other

things, that Reyes Olayo was raised in Mexico in a middle class

lifestyle and that he had illegally entered, or attempted to

enter, the United States on numerous occasions other than the

two for which he has been prosecuted.                   Neither Reyes Olayo nor

the government objected to the PSR, but they did file sentencing

memoranda setting forth their respective positions concerning an

appropriate sentence.         Reyes Olayo requested a 13-month sentence

to run concurrently with the sentence imposed by Judge Ellis,

and the government requested a 21-month consecutive sentence.

       After     listening    to     the    parties’      presentations      at     the

sentencing     hearing,      which   included     a     personal    statement     from

Reyes    Olayo,    Judge     Brinkema      sentenced     him   to    15    months   of

imprisonment to run consecutively to the sentence imposed by

Judge Ellis.       Explaining her decision, Judge Brinkema noted that

she was troubled by Reyes Olayo’s record “because there are so

many repeat illegal entries into the United States,” and by the

fact that he had “completely disregarded” Judge Ellis’ order by

illegally reentering the country “almost as soon as he could.”

J.A.    53-54.       Judge    Brinkema     also   pointed      to   Reyes    Olayo’s

background     and    distinguished        him   from    aliens     with   “horribly

impoverished” backgrounds who enter the country for “compelling

reasons.”        J.A. 54.      Judge Brinkema stated that “a sentence

                                           4
within the guideline range is necessary but not greater than

sufficient to achieve the purposes, in particular in this case

the purpose of making sure that there is no repeat conduct.”

J.A. 54.

     We review a sentence for reasonableness under an abuse-of-

discretion    standard,      and   our    review       entails    consideration       of

whether    the   sentence     is   both       procedurally       and   substantively

reasonable.        Gall v. United States, 552 U.S. 38, 51 (2007).

Reyes Olayo does not contend that the length of his sentence,

which is at the low end of his advisory range, is unreasonable

or that Judge Brinkema did not properly consider the factors set

forth in 18 U.S.C. § 3553(a) in determining that length.                             See

Brief   of   the    Appellant,     p.     14    (“Here,    there       is   simply    no

indication that the district court considered . . . § 3553(a) as

applied to the consecutive nature of the sentence (as opposed to

the length of that sentence). . . .”).                  Instead, he argues that

Judge Brinkema (1) failed to adequately explain her decision to

impose a consecutive sentence and (2) relied on facts that are

unsupported by the record to support that decision.

     After       carefully     reviewing         the     briefs,       record,       and

controlling legal authorities, and having had the benefit of

oral argument, we are unpersuaded by Reyes Olayo’s arguments.

In our view of the record, Judge Brinkema adequately considered

the appropriate sentencing factors and made “an individualized

                                          5
assessment based on the facts presented.”      Gall, 552 U.S. at 50.

Moreover, we find no abuse of discretion in her decision to

impose a consecutive sentence.     See United States v. Smith, 472

F.3d 222, 226 (4th Cir. 2006) (recognizing that 18 U.S.C. § 3584

creates   a   presumption   that   multiple   sentences   imposed   at

different times run consecutively unless otherwise ordered).

     Based on the foregoing, we affirm.

                                                             AFFIRMED




                                   6